DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 8, 10-11 and 18-22 are allowable. 
The restriction requirement among Species A-B as set forth in the Office action mailed on 7 November, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-7 and 12-15, directed to nonelected Groups, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application is in condition for allowance except for the presence of claim 23, nonelected without traverse. Claim 23 is hereby cancelled as not requiring all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1, 3-8 and 10-22 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a holder comprising: 
a first driver configured to cause an image guide to rotate about its own optical axis, the image guide configured to guide light from a subject body cavity to a camera that acquires an image of the subject body cavity via the image guide, 
a rotation mechanism configured to support the camera such that it is rotatable about the optical axis independently from the image guide, 
a second driver configured to cause the camera head to rotate about the optical axis, wherein the first and second drivers have hollow shapes and the optical axes of the image guide and camera pass through the hollow shapes. 
Hiraguchi et al. (JP2017093818A) teaches the above device, except for the second driver configured to cause the camera head to rotate about the optical axis, wherein the first and second drivers have hollow shapes and the optical axes of the image guide and camera pass through the hollow shapes. 
Kudo et al. (USPN 5,836,869) teaches the above device, except for the second driver configured to cause the camera head to rotate about the optical axis, wherein the first and second drivers have hollow shapes and the optical axes of the image guide and camera pass through the hollow shapes. 
There is no reason or suggestion provided in the prior art to modify the above devices to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795